Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund December 31, 2008 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary11.6% Coach 23,700 a 492,249 Family Dollar Stores 8,800 229,416 GameStop, Cl. A 51,500 a 1,115,490 Gap 231,200 3,095,768 Guess? 46,000 b 706,100 H & R Block 14,400 327,168 Johnson Controls 97,900 1,777,864 McDonald's 112,214 6,978,589 Omnicom Group 5,400 145,368 Priceline.com 29,700 a,b 2,187,405 Snap-On 20,200 795,476 Strayer Education 12,000 2,572,920 Urban Outfitters 67,100 a 1,005,158 Wyndham Worldwide 86,583 b 567,119 Consumer Staples10.6% Altria Group 89,400 1,346,364 Avon Products 164,609 3,955,554 Bunge 88,500 b 4,581,645 Colgate-Palmolive 27,000 1,850,580 H.J. Heinz 41,200 1,549,120 Kimberly-Clark 11,600 611,784 Lorillard 4,000 225,400 Philip Morris International 93,100 4,050,781 Safeway 14,446 343,381 Wal-Mart Stores 25,700 1,440,742 Energy8.7% Alpha Natural Resources 3,900 a 63,141 Dresser-Rand Group 69,600 a 1,200,600 Murphy Oil 5,438 241,175 Newfield Exploration 68,200 a 1,346,950 Occidental Petroleum 68,209 4,091,858 Overseas Shipholding Group 48,400 2,038,124 Peabody Energy 98,700 2,245,425 Plains Exploration & Production 35,800 a 831,992 Southwestern Energy 148,313 a 4,296,628 Whiting Petroleum 3,200 a 107,072 Financial6.1% AON 49,700 2,270,296 Charles Schwab 152,853 2,471,633 Hudson City Bancorp 70,400 1,123,584 Loews 62,300 1,759,975 Northern Trust 8,000 417,120 NYSE Euronext 106,715 2,921,857 SLM 20,000 a 178,000 State Street 7,700 302,841 Health Care19.2% Abbott Laboratories 49,800 2,657,826 AmerisourceBergen 36,100 1,287,326 Baxter International 104,308 5,589,866 Becton, Dickinson & Co. 43,000 Biogen Idec 16,800 a Bristol-Myers Squibb Celgene 20,200 a Eli Lilly & Co. Express Scripts 8,600 a Forest Laboratories 18,997 a Genzyme 11,800 a Life Technologies 4,249 a Medco Health Solutions 26,200 a Medtronic Merck & Co. 28,300 Pfizer Varian Medical Systems 65,800 a WellCare Health Plans 2,400 a Industrial14.5% Burlington Northern Santa Fe 12,400 Corporate Executive Board 6,600 CSX 22,200 First Solar 29,300 a,b Flowserve 31,400 General Dynamics 76,523 Honeywell International 89,600 L-3 Communications Holdings 27,600 Northrop Grumman 39,510 Pitney Bowes 8,500 Raytheon 81,700 Tyco International 49,300 Union Pacific 28,300 United Parcel Service, Cl. B 31,800 Waste Management 6,100 b Information Technology24.1% Adobe Systems 94,400 a Apple 27,879 a Automatic Data Processing 77,290 BMC Software 13,000 a CA Cisco Systems 52,905 a Diebold 28,300 Hewlett-Packard Integrated Device Technology 56,400 a Intel International Business Machines 75,100 Juniper Networks 10,800 a MasterCard, Cl. A 12,600 MEMC Electronic Materials 30,700 a Microchip Technology 10,400 Microsoft NCR 114,100 a Silicon Laboratories 25,000 a Sohu.com 43,400 a,b Visa, Cl. A 25,500 Materials4.0% Monsanto 79,225 Mosaic 18,300 Newmont Mining 19,000 Rohm & Haas 5,200 United States Steel 6,900 256,680 Telecommunication Services.6% Embarq 3,400 122,264 Windstream 117,700 1,082,840 Utilities.2% Calpine 19,400 a 141,232 Constellation Energy Group 7,500 188,175 Total Common Stocks (cost $232,939,370) Other Investment.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,578,000) 1,578,000 c Investment of Cash Collateral for Securities Loaned6.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $11,525,321) 11,525,321 c Total Investments (cost $246,042,691) 106.5% Liabilities, Less Cash and Receivables (6.5%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $11,501,411 and the total market value of the collateral held by the fund is $11,525,321. c Investment in affiliated money market mutual fund. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $246,042,691. Net unrealized depreciation on investments was $44,768,278 of which $2,334,503 related to appreciated investment securities and $47,102,781 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 201,274,413 0 Level 2 - Other Significant Observable Inputs 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 201,274,413 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Fund December 31, 2008 (Unaudited) Common Stocks100.5% Shares Value ($) Consumer Discretionary10.2% DeVry 80,000 Family Dollar Stores 143,000 a GameStop, Cl. A 139,790 b McDonald's 67,700 PetSmart Staples Starbucks 629,870 a,b Consumer Staples12.8% Coca-Cola Colgate-Palmolive CVS Caremark General Mills 79,310 Kraft Foods, Cl. A Procter & Gamble Wal-Mart Stores Energy9.4% Chevron ConocoPhillips Noble Transocean 96,220 b XTO Energy Financial10.6% Aflac BB & T 126,170 a Cullen/Frost Bankers 78,890 JPMorgan Chase & Co. People's United Financial Travelers Cos. Health Care17.8% Abbott Laboratories Amgen 84,720 b Celgene 83,000 b Cephalon 120,920 a,b Express Scripts 50,000 b Genzyme 145,210 b Gilead Sciences 214,070 b Johnson & Johnson McKesson Industrial10.2% C.H. Robinson Worldwide 81,000 Caterpillar Delta Air Lines 568,100 b Fastenal 114,380 a General Electric Jacobs Engineering Group 70,000 b United Technologies Information Technology18.9% Accenture, Cl. A Apple 56,000 b Applied Materials Cisco Systems 259,660 b eBay 360,080 b EMC 654,180 b Fiserv 85,000 b Google, Cl. A 20,590 b Hewlett-Packard International Business Machines Microsoft Oracle 593,110 b Materials4.0% Crown Holdings 175,000 b Monsanto Newmont Mining United States Steel Telecommunication Services2.1% AT & T Utilities4.5% AES 618,480 b Entergy ONEOK Total Common Stocks (cost $453,064,134) Principal Short-Term Investments.8% Amount ($) Value ($) U.S. Treasury Bills: 0.22%, 1/15/09 0.35%, 1/2/09 Total Short-Term Investments (cost $2,999,857) Other Investment.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $117,000) 117,000 c Investment of Cash Collateral for Securities Loaned5.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $19,494,670) 19,494,670 c Total Investments (cost $475,675,661) 106.8% Liabilities, Less Cash and Receivables (6.8%) Net Assets 100.0% a All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $18,924,906 and the total market value of the collateral held by the fund is $19,494,670. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31, 2008, the aggregate cost of investment securities for income tax purposes was $472,484,546. Net unrealized depreciation on investments was $95,390,385 of which $14,837,766 related to appreciated investment securities and $110,228,151 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF SECURITIES SOLD SHORT December 31, 2008 (Unaudited) Common Stocks.9% Shares Value ($) Hershey (proceeds $3,191,115) 95,740 See notes to financial statements. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Investments in Other Financial Instruments* ($) Securities Sold, Not Yet Purchased ($) Level 1 - Quoted Prices 377,420,170 3,326,008 0 Level 2 - Other Significant Observable Inputs 2,999,999 0 0 Level 3 - Significant Unobservable Inputs 0 0 0 Total 380,420,169 3,326,008 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Opportunities Fund December 31, 2008 (Unaudited) Common Stocks97.1% Shares Value ($) Consumer Discretionary13.5% Advance Auto Parts 13,800 464,370 American Eagle Outfitters 234,000 2,190,240 Best Buy 74,000 2,080,140 Brinker International 37,000 389,980 Burger King Holdings 306,000 7,307,280 Clearwater Paper 1 a 6 Coach 209,000 a 4,340,930 Dollar Tree 20,000 a 836,000 Family Dollar Stores 134,450 b 3,505,111 GameStop, Cl. A 158,000 a 3,422,280 Hasbro 10,150 296,076 ITT Educational Services 7,600 a 721,848 PetSmart 177,000 3,265,650 Strayer Education 1,100 235,851 Tupperware Brands 20,000 454,000 Under Armour, Cl. A 87,000 a,b 2,074,080 Urban Outfitters 31,800 a 476,364 Warnaco Group 19,000 a 372,970 Consumer Staples2.6% BJ's Wholesale Club 14,000 a 479,640 Central European Distribution 9,800 a 193,060 Church & Dwight 6,400 359,168 Estee Lauder, Cl. A 138,000 4,272,480 PepsiAmericas 13,400 272,824 Ralcorp Holdings 6,700 a 391,280 Universal 14,000 418,180 Energy5.9% Cameron International 11,400 a 233,700 Cimarex Energy 20,000 535,600 Comstock Resources 5,500 a 259,875 ENSCO International 87,000 2,469,930 FMC Technologies 12,700 a 302,641 Mariner Energy 180,000 a,b 1,836,000 Southern Union 18,100 236,024 Superior Energy Services 190,000 a 3,026,700 Williams 113,000 1,636,240 XTO Energy 102,000 3,597,540 Financial15.8% American Financial Group 23,050 527,384 Associated Banc-Corp 182,000 b 3,809,260 Cincinnati Financial 13,800 401,166 Cullen/Frost Bankers 126,000 6,385,680 Eaton Vance 179,000 3,760,790 FirstMerit 26,800 551,812 HCC Insurance Holdings 23,700 633,975 Hospitality Properties Trust 30,850 458,740 Hudson City Bancorp 458,000 7,309,680 IntercontinentalExchange 50,000 a 4,122,000 Nasdaq OMX Group 20,000 a,b 494,200 Nationwide Health Properties 25,000 718,000 People's United Financial 358,000 6,383,140 Raymond James Financial 28,900 b Reinsurance Group of America StanCorp Financial Group Transatlantic Holdings Westamerica Bancorporation 12,000 b Health Care13.7% Celgene 119,000 a Cephalon 95,000 a,b Edwards Lifesciences 5,800 a Express Scripts 3,900 a Gilead Sciences 124,000 a IDEXX Laboratories 6,900 a Life Technologies 141,000 a Lincare Holdings 19,600 a Omnicare Perrigo Psychiatric Solutions 66,000 a,b Techne Universal Health Services, Cl. B Vertex Pharmaceuticals 162,000 a Industrial19.5% AGCO 14,250 a Brink's C.H. Robinson Worldwide Delta Air Lines 378,000 a,b Dun & Bradstreet Fastenal 168,000 b Flowserve Fluor Goodrich Harsco Hubbell, Cl. B Jacobs Engineering Group 116,000 a Landstar System Nordson 10,600 b Rockwell Automation Southwest Airlines SPX Stericycle 10,000 a Toro 7,200 b W.W. Grainger Information Technology12.7% Amdocs 169,000 a ANSYS 10,000 a Avnet 12,700 a Computer Sciences 9,800 a FactSet Research Systems 120,000 b Gartner 24,400 a Global Payments Harris NCR 35,000 a Nice Systems, ADR 162,000 a Parametric Technology 27,350 a Shanda Interactive Entertainment, ADR 192,000 a,b Sybase 23,500 a Tech Data 18,600 a Materials7.0% Airgas Carpenter Technology Crown Holdings 26,000 a FMC Lubrizol Minerals Technologies Olin Reliance Steel & Aluminum Telecommunication Services1.5% Frontier Communications Telephone & Data Systems Utilities4.9% AES 256,000 a CenterPoint Energy Integrys Energy NV Energy ONEOK Pepco Holdings Questar UGI WGL Holdings Total Common Stocks (cost $271,649,858) Other Investment3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $7,263,000) 7,263,000 c Investment of Cash Collateral for Securities Loaned12.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $30,949,725) 30,949,725 c Total Investments (cost $309,862,583) 113.0% Liabilities, Less Cash and Receivables (13.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b All or a portion of these securities are on loan. At December 31, 2008, the total market value of the fund's securities on loan is $30,604,952 and the total market value of the collateral held by the fund is $30,949,725. c Investment in affiliated money market mutual fund. At December 31, 2008 the aggregate cost of investment securities for income tax purposes was $309,862,583. Net unrealized depreciation on investments was $38,135,875 of which $14,384,786 related to appreciated investment securities and $52,520,661 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inp Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 271,726,708 0 Level 2 - Other Significant Observable Inp 0 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: February 23, 2009 By: /s/ James Windels James Windels Treasurer Date: February 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
